t c memo united_states tax_court frank r courbois petitioner v commissioner of internal revenue respondent docket no filed date micael c chandler for petitioner ann l baker for respondent memorandum findings_of_fact and opinion whalen judge respondent determined that petitioner is liable for the following deficiency addition_to_tax and penalty for deficiency addition_to_tax penalty sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure unless stated otherwise all section references are to the internal_revenue_code as amended and in effect during after concessions by petitioner the issues for decision are whether petitioner is entitled to treat a sailboat as property_held_for_the_production_of_income and to deduct certain expenditures and depreciation attributable to the sailboat or whether petitioner's activity with respect to the sailboat is an activity_not_engaged_in_for_profit as defined by sec_183 and whether petitioner is liable for the accuracy-related_penalty under sec_6662 as determined by respondent findings_of_fact petitioner resided in oklahoma city oklahoma when the instant petition was filed the stipulation of facts filed by the parties and the exhibits attached thereto are hereby incorporated in this opinion petitioner is an attorney who specializes in criminal_law in he purchased a 63-foot sailboat named cloudia for dollar_figure the cloudia is a former norwegian fishing vessel that was built in it was featured in a motion picture that was originally released with the title sea gypsy and was later renamed the shipwreck at no time after petitioner’s purchase of the cloudia in through the time of trial has the cloudia been seaworthy among other problems when petitioner purchased the cloudia it was infested with beetles and other parasites and her frames were badly worn back from the planking of the vessel the sails on the boat were theatrical sails that had been used in making the above- mentioned motion picture and were not designed to withstand winds further the sailboat has a foreign hull which prevents it from being chartered in the united_states after petitioner purchased the cloudia he began to repair the boat as his finances permitted in an attempt to make her seaworthy this work has included the following repair of the decks repair of the masts repair of the spreaders restoration of the frames and planking purchase of new sails installation of a new running rig fore and aft and restoration of the interior of the boat including new reefers sinks stove floors heads and bunks additionally in or around petitioner rewired and replaced the plumbing on the boat during the years through petitioner occasionally allowed friends or acquaintances to rent the cloudia as a place to stay the persons who rented the cloudia included a boatwright who had worked on the boat and several members of the oklahoma city boat club petitioner's activity of renting the cloudia was sporadic he did not advertise the cloudia’s availability for rental a summary of the income realized and expenses_incurred by petitioner from through the year in issue with respect to the cloudia is as follows year rental income mortgage interest 1net income cash expenditures depreciation loss -- -- dollar_figure big_number dollar_figure big_number -- -- -- -- -- -- -- -- dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number total big_number big_number big_number big_number big_number 1the amounts in this column were not deducted dollar-for-dollar on petitioner's returns because petitioner treated the rental of the cloudia as a passive_activity subject_to the limitation on the deduction of passive_activity_losses set forth in sec_469 2no net_income loss figure is computed for this year because petitioner claims that the vessel was not placed_in_service until petitioner did not maintain any formal or consistent method of recording his expenditures with respect to the cloudia he occasionally collected receipts and stored them in a box he kept receipts on the sailboat at home and at his attorney’s office petitioner used the same bank account for his law practice his activities involving the cloudia his personal expenses and his residential rental properties discussed below petitioner did not maintain a ledger or set of books with respect to any of his activities involving the cloudia over the years petitioner has built two sailboats one was a 24-foot sailboat which petitioner sold there is no information in the record concerning the costs petitioner incurred in building the 24-foot sailboat or the price for which petitioner ultimately sold the boat petitioner also built a 33-foot sailboat as of the time of trial petitioner still owned the 33-foot sailboat and he used it for recreational purposes in summary petitioner reported the following adjusted_gross_income on his form_1040 u s individual_income_tax_return for interest_income dollar_figure business income schedule c big_number capital_gain schedule d big_number other gains or losses form big_number rents royalties partnerships estates trusts etc schedule e big_number total adjustments big_number adjusted_gross_income big_number the above business income consists of the net profit from petitioner's law practice as reported on the schedule c profit or loss from business attached to petitioner's tax_return as follows gross_income total expenses dollar_figure big_number net profit loss big_number petitioner has conceded that for the year in issue he omitted from his schedule c gross_receipts from his law practice in the amount of dollar_figure petitioner reported the following capital_gains_and_losses on the schedule d attached to his return and he reported the following ordinary_income on form_4797 sales of business property attached to his return gain from the sale of nw 12th gain from the sale of carey place loss from the sale of the edmond lot dollar_figure big_number big_number dollar_figure -- schedule d form_4797 big_number big_number finally petitioner reported rental income and expenses from the cloudia and three residential rental properties on schedule e supplemental income and loss petitioner's schedule e claims an aggregate loss of dollar_figure of which dollar_figure is attributable to the cloudia petitioner's schedule e reports the following activity nw 12th nw 22d carey pl cloudia total rents received cleaning and maintenance insurance legal and professional fees mortgage interest repairs supplies taxes slip rental utilities depreciation -- -- -- -- -- -- -- -- -- -- dollar_figure dollar_figure -- big_number big_number -- -- big_number big_number -- dollar_figure dollar_figure -- -- -- -- -- -- -- -- -- -- big_number -- -- big_number -- big_number big_number -- -- -- -- -- -- -- -- -- -- total expenses big_number -- big_number -- loss big_number -- big_number -- deductible rental loss big_number big_number big_number big_number petitioner treated his activities with respect to the cloudia and the three residential rental properties identified on schedule e as passive activities within the meaning of sec_469 accordingly petitioner filed form_8582 passive_activity_loss limitations with his return in substance the losses deducted on schedule e in the aggregate amount of dollar_figure were computed as follows activity current_year gains current_year loss accumulated loss total gains total losses ratio of losses allowed losses passive_activity_loss carryforward amount deducted nw 12th dollar_figure -- big_number -- -- -- -- nw 22d -- dollar_figure -- big_number big_number big_number big_number carey pl cloudia total dollar_figure -- big_number big_number -- -- dollar_figure big_number dollar_figure -- -- -- big_number big_number big_number -- -- big_number big_number -- big_number big_number big_number big_number big_number in the subject notice_of_deficiency respondent determined that petitioner is not entitled to deduct the loss claimed on schedule e with respect to the cloudia the notice_of_deficiency explains this adjustment as follows it is determined the schedule e passive_activity_loss of dollar_figure relating to the vessel cloudia is disallowed because it has not been established that the property is held for use by customers pursuant to internal_revenue_code temporary_regulation 469-1t e and 469-4t b in addition the deductions are not allowed pursuant to sec_212 because it has not been established that the property is held_for_the_production_of_income the allowable passive_activity_losses have been adjusted to reflect the disallowance of this loss figured as shown on the attached exhibits through the notice_of_deficiency also determines as an alterna- tive position that the loss attributable to the cloudia is subject_to the limitation set forth in sec_183 the notice_of_deficiency states as follows alternatively if the determination set forth above is not sustained for the taxable_year ended date see the alternative position pursuant sic under sec_183 of the internal_revenue_code attached expenses_incurred in connection with an activity_not_engaged_in_for_profit are generally deduct- ible only to the extent of income from such activity however those expenses which would otherwise be allowable under the internal_revenue_code are deductible even if they exceed the income from the activity but reduce the amount of income against which other expenses can be offset the other expenses then offset the reduced income in the following order operating_expenses other than depreciation and depreciation and other basis_adjustment items accordingly your taxable_income for taxable_year ended date is decreased dollar_figure notwithstanding the amount of the adjustment set forth in the explanation quoted above respondent determined an adjustment with respect to petitioner's passive_activity_losses in the amount of dollar_figure the notice_of_deficiency does not explain how this adjustment was computed or why it is dollar_figure more than the deduction claimed with respect to the cloudia the amount of the adjustment appears to be the difference between the aggregate amount deducted on schedule e dollar_figure and the current_year loss with respect to the property pincite nw 12th dollar_figure thus it appears that in computing the adjustment respondent disallowed a current loss with respect to the property pincite nw 12th in the amount of dollar_figure and disallowed losses accumulated from prior years with respect to the properties pincite nw 22d and carey place in the amount of dollar_figure and dollar_figure respectively opinion the principal issue in this case involves respondent's disallowance of dollar_figure of the deductions claimed by petitioner on the schedule e supplemental income and loss filed as part of petitioner's return petitioner argues that this amount is deductible under sec_212 or the premise of petitioner's argument is that the entire amount of the adjustment is attributable to petitioner's conduct of the cloudia activity however according to petitioner's return after applying the passive loss limitation rules of sec_469 petitioner claimed a deduction of only dollar_figure with respect to the cloudia the record does not explain the nature of the additional_amount disallowed by respondent viz dollar_figure and petitioner has raised no issue regarding this additional_amount the dispute between the parties over the deduction of petitioner's alleged losses_incurred in connection with the cloudia turns on whether the losses were incurred in an activity not entered into for profit sec_183 provides a general_rule --in the case of an activity engaged in by an individual or an s_corporation if such activity is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section for this purpose sec_183 defines the phrase activity_not_engaged_in_for_profit to mean any activity other than one with respect to which deductions are allow- able for the taxable_year under sec_162 or under paragraph or of sec_212 if we find on the basis of all of the facts and circumstances of the case that petitioner's activity with respect to the cloudia was not engaged in for profit within the meaning of sec_183 then no deductions with respect to that activity are allowable under sec_212 sec_183 sec_1_183-2 income_tax regs an activity is engaged in for profit if the taxpayer has an actual and honest objective of making a profit 94_tc_41 78_tc_642 affd without opinion 702_f2d_1205 d c cir although the expectation of profit need not be reasonable it must be shown that a bona_fide profit objective did exist 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs in this context profit means economic profit independent of tax savings 91_tc_371 whether petitioner engaged in the cloudia activity with the requisite profit objective is a question of fact to be determined from all the facts and circumstances keanini v commissioner supra pincite golanty v commissioner supra pincite sec_1_183-2 sec_1_212-1 income_tax regs petitioner bears the burden of proving that respondent's determination is wrong rule a tax_court rules_of_practice and procedure hereinafter all rule references are to the tax_court rules_of_practice and procedure sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine factors to be considered in determining whether an activity is engaged in for profit these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort of the taxpayer which is expended in carrying on the activity the expectation that the assets which are used in the activity may appreciate in value the taxpayer’s success in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profit if any which is earned the taxpayer’s financial status and whether the taxpayer experiences personal pleasure or recreation in carrying on the activity based entirely upon his own testimony at trial petitioner argues that he purchased the cloudia in and held it in with the actual and honest objective of making a profit he claims to have purchased the cloudia for the purpose of renting it to the partners of a bookstore venture to be opened in hawaii on the island of maui shortly after purchasing the sailboat petitioner claims that the bookstore venture was abandoned because the partners were not able to acquire certain property on which to operate the bookstore at the same time petitioner claims to have discovered various defects in the cloudia described above that necessitated substantial repairs in order to make the vessel seaworthy petitioner's brief describes his objective as follows subsequently upon the failure of this book- store venture and the discovery of the defects in the vessel's condition he petitioner decided to overhaul the vessel and rent it as he could and he has rented it albeit nominally as of until such time is sic it became seaworthy enough to sell at a price that would maximize the recovery on his investment in after owning the vessel for years petitioner permitted an individual who had worked on the vessel to stay on it in return for rent and claims to have thus placed the vessel in service as a rental_activity from through petitioner claims to have realized a total of dollar_figure in rental income from permitting various friends and acquaintances to stay aboard the cloudia during the same period petitioner claims to have incurred cash expenses of dollar_figure and depreciation of dollar_figure or total expenses of dollar_figure attributable to this activity after considering the record in this case we find that petitioner has failed to prove that he engaged in his activity with respect to the cloudia with the requisite profit objective we base our decision generally on all of the facts and circumstances of the record and specifically on the factors set forth in sec_1_183-2 income_tax regs petitioner acknowledged during his testimony that he was not businesslike in his approach to the activity see sec_1_183-2 income_tax regs he did not maintain receipts of his cash expenditures he did not establish a bank account for the activity he did not maintain any books_and_records for the activity he did not advertise the availability of the vessel we are skeptical about petitioner's testimony con- cerning his alleged intent for acquiring and holding the cloudia we find it difficult to believe that petitioner an attorney would pay dollar_figure for a sailboat without first determining whether it was seaworthy and whether it could be used for its intended purpose we note that petitioner made passing reference during his testimony to an initial survey of the vessel but he failed to introduce any such survey into evidence we are also skeptical about petitioner’s assertion that he held cloudia for appreciation in value see sec_1_183-2 income_tax regs petitioner testified that as of the time of trial he could sell the cloudia for somewhere between dollar_figure and dollar_figure however as of the end of petitioner had received total rental income from the cloudia of dollar_figure and had made cash expenditures amounting to dollar_figure thus as of the end of petitioner had made net out-of-pocket expenditures of dollar_figure on the cloudia that amount plus the original cost of the cloudia dollar_figure put petitioner’s total investment in the sailboat as of at dollar_figure petitioner also testified that at the time he purchased the cloudia for dollar_figure it would have cost him approx- imately dollar_figure to restore the boat thus considering petitioner's testimony we cannot find that petitioner has shown that he could profit from appreciation in the value of the cloudia see 949_f2d_345 10th cir a record of substantial losses over many years and the unlikelihood of achieving a profitable operation are important factors bearing on a taxpayer's intention affg tcmemo_1990_148 91_tc_686 any such appreciation would have allowed petitioners to do little more than break even and chartering a yacht to others in order to afford to keep it through tax savings for one’s personal enjoyment is not the same as having a profit objective affd 893_f2d_656 4th cir see also 50_tc_341 34_tc_1146 we also note that during petitioner reported substantial income from sources other than his activity with respect to the cloudia see sec_1_183-2 income_tax regs he reported gross_income from his legal practice in the amount of dollar_figure and a net profit from that activity in the amount of dollar_figure in addition petitioner reported capital_gains of dollar_figure from the sale of nw 12th and carey place two of his rental properties ordinary_income of dollar_figure from the sale of those two rental properties and a loss of dollar_figure from the sale of the edmond lot in sum for the tax_year petitioner realized income of dollar_figure from sources other than the rental of the cloudia finally the record suggests that petitioner derived personal enjoyment from his activity with respect to the cloudia see sec_1_183-2 income_tax regs petitioner testified that ever since he was young he wanted to be involved with boats and that the first time he stepped onto the cloudia he felt like errol flynn petitioner also testified that he had built two other sailboats one which he sold and one which he retained for recreational purposes in summary petitioner has not shown that he engaged in his activity with respect to the cloudia with an actual and honest objective of making a profit accordingly we find on the basis of all of the facts and circumstances of this case that petitioner's activity with respect to the cloudia is an activity_not_engaged_in_for_profit and is subject_to the limitation on deductions imposed by sec_183 we note that the notice_of_deficiency refers to the application of sec_183 as respondent's alternative position the notice_of_deficiency also suggests that the adjustment with respect to the cloudia would be computed differently under sec_183 than the adjustment determined in the notice for this reason the court will enter decision in this case under rule accuracy-related_penalty respondent determined that petitioner’s underpayment of income_tax for was due to negligence or disregard of rules or regulations and that he is liable for the accuracy-related_penalty under sec_6662 petitioner bears the burden of proving that respondent's determination is wrong rule a sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of the underpayment which is attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence is defined as the lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances e g 85_tc_934 sec_6664 provides that no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion petitioner does not assert that he has met the requirements of sec_6664 petitioner argues that the penalty under sec_6662 should not be imposed for two reasons first petitioner argues that the tax treatment of his investment in the vessel cloudia was based on substantial_authority according to petitioner an amount of understatement attributable to a treatment by a taxpayer based on sub- stantial authority does not constitute a substantial_understatement by definition sec_6662 d a second petitioner argues the failure of respondent to object to this treatment during examinations by respondent of petitioner's returns in prior years although not rising to the level of estoppel tend s to support the inference that the position adopted by petitioner was not under- taken without due regard for the rules and regulations and was adequately disclosed as to petitioner's first argument we agree that for the purpose of determining whether the portion of any underpayment is attributable to a substantial under- statement the amount of the understatement is reduced by that portion attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment sec_6662 however we do not agree with petitioner's assertion that there was substantial_authority for the tax treatment of petitioner's loss attributable to the cloudia for the reasons discussed above we have found that petitioner did not engage in the cloudia activity with an actual and honest objective of making a profit we know of no authority that permits a deduction under sec_212 for the expenses paid_or_incurred with respect to such an activity see 91_tc_686 affd 893_f2d_656 4th cir we also reject petitioner's second argument that respondent's failure to object to petitioner's treatment of losses from the cloudia during prior audit examinations proves that there was no negligence petitioner testified that the first audit during which this issue was raised was the audit that led to the subject notice_of_deficiency based upon these facts we cannot draw the inference offered by petitioner that the position adopted by petitioner was not undertaken without due regard for the rules and regulations and was adequately disclosed in this case there is ample evidence of negligence petitioner kept no regular records or logs of his activities with respect to the cloudia he commingled funds from his business and personal activities and he claimed the subject deductions despite the fact that he had no actual and honest objective of making a profit further petitioner concedes the omission of dollar_figure of income from his legal practice petitioner has offered no evidence to rebut respondent’s determination of negligence accordingly we find that petitioner has not met his burden and we sustain respondent’s determination of the sec_6662 penalty to reflect the foregoing decision will be entered under rule
